Citation Nr: 1314981	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a sleep disorder, and if so, whether the benefit should be granted.

2.  Entitlement to an earlier effective date than November 23, 2001, for the grant of service connection for status-post removal of macriadenoma in the pituitary gland (pituitary gland disability), to include entitlement to a temporary total disability rating from August 1998 to August 1999.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims file is currently at the Houston, Texas RO.  

The Board is aware that the RO originally characterized this claim as entitlement to an earlier effective date for the grant of a temporary total disability rating prior to April 2006.  Based upon review of the claims file and hearing transcript, the Board finds that the Veteran has specifically requested a temporary total disability rating between August 1998 and August 1999.  Entitlement to a disability for that timeframe is part and parcel to whether the Veteran is entitled to an earlier effective date for the grant of service connection for his pituitary gland disorder.  As such, the issue is best characterized as noted on the cover page of this decision.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  A transcript of the hearing is associated with the claims file. 

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed October 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a sleep disorder. 

2.  Evidence received since the October 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder; such evidence is not cumulative or redundant of evidence already of record. 

3.  The Veteran's sleep disorder is related to his period of active duty.  

4.  In February 2000, the Veteran denied service connection for a pituitary gland disability, and he did not file a notice of disagreement to the denial.

5.  In November 2001, the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for a pituitary gland disability.  Service connection was subsequently granted in a December 2002 rating decision.  A noncompensable rating was assigned, effective November 23, 2001.  He did not appeal the effective date.  

6.  In March 2007, with a later clarification in March 2010, the Veteran requested that he be assigned an earlier effective date for the grant of service connection for his pituitary gland disability and specifically requested a temporary total disability rating between August 1998 and August 1999.  

7.  Prior March 2007, the Veteran did not request an earlier effective date for his grant of service connection for his pituitary gland disability.  


CONCLUSIONS OF LAW

1.  The October 2003 rating decision that denied entitlement to service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the October 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for a sleep disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Service connection for sleep apnea is warranted.  38 U.S.C.A. § 1110, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

4.  The December 2002 decision which granted entitlement to service connection for a pituitary gland disability, and assigned an effective date of November 23, 2001, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2012). 

5.  The Veteran's freestanding claim for an earlier effective date for the award of service connection for a pituitary gland disability, and request for a temporary total disability rating from August 1998 to August 1999, must fail as a matter of law, and the appeal is dismissed.  38 U.S.C.A. §§ 1155, 5110(a) (West 2020); 38 C.F.R. § 4.30; Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the claim of service connection for a sleep disorder on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran as to that issue.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issue of entitlement to an earlier effective date, including a temporary total disability rating from August 1998 to August 1999, the Board notes, as set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the VCAA is not applicable in this issue.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5- 2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for an earlier effective date for the grant of service connection in addition to the request for a temporary total disability rating from August 1998 to August 1999.  The Board finds that these two issues are properly before the Board and they are inextricably intertwined.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking compensation benefits for symptoms regardless of how those symptoms are diagnosed or labeled).

Finally, the Board finds that there is no prejudice in adjudicating the Veteran's claim inasmuch as any additional evidence would not warrant the grant of an earlier effective date or temporary total disability rating.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for a sleep disorder was originally denied in an October 2003 rating decision.  He was provided notice of this denial in November 2003.  He did not appeal the denial, and it became final.  

Service connection for a sleep disorder was originally denied because the Veteran was not treated for sleep problems in service and there was no clinical link between his claimed sleep disorder and his military service.  Further, the Veteran did not show he had a current sleep disorder.  

Evidence at the time of the October 2003 rating decision included the Veteran's service treatment records, private treatment records, and VA treatment records.  These records did not show a current sleep disorder.  

Evidence received since the October 2003 rating decision consists of a January 2013 positive nexus opinion, sleep study records, statements from the Veteran's friends and family, VA and private treatment records, and a transcript from his December 2012 hearing.  The most important new evidence includes the positive nexus opinion from the Veteran's treating physician and his current diagnosis of sleep apnea.  The January 2013 opinion links the Veteran's currently diagnosed sleep apnea to his military service.  

A medical diagnosis of a chronic disability, such as sleep apnea, and a link between a current sleep disorder and active duty, were elements of service connection that the RO found were not met in October 2003.  The Board finds that the recent private positive nexus opinion and private treatment records showing a current sleep apnea diagnosis relate to previously unestablished elements of entitlement to service connection-namely, it supports the presence of a current sleep disorder that has been clinically attributed to his active duty.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a sleep disorder.

Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Factual Background and Analysis

A review of the Veteran's service treatment records shows no complaints of any sleep problems.  Following service, it appears that the Veteran was first diagnosed as having sleep apnea in March-April 2008.  

In February 2009, the Veteran submitted statements from his spouse, fellow service member, and son regarding his sleeping history during and since service.  They all recalled the Veteran experiencing daytime sleepiness and nodding off during the day.  His spouse had observed many years of heavy snoring, not being able to get enough sleep, and complaints of being tired after 8 or 9 hours of sleep.  She further recalled breathing problems while sleeping and that he sometimes would stop breathing.  She recalled first noticing the problems in 1984.  The Veteran's son indicated these symptoms have been going on most of his life (at the time of his letter he was 26).  

In a January 2013 letter from the Veteran's primary care provider, she indicated that she reviewed his history of daytime sleepiness, fatigue, unrefreshed sleep, and short sleep latency.  She opined that the Veteran's sleep apnea has been present since 1984.  She based her conclusion on the Veteran's reported history, his reports from close contacts (wife, son, colleague), and private treatment of the Veteran.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is in support of his claim for service connection for sleep apnea.  In other words, the competent and credible evidence of record shows that the Veteran's sleep apnea is related to his military service.  

The Board is aware that the Veteran was not treated for sleep-related complaints during his military service, but his wife, son, and service buddy both recalled his sleep problems as having their onset during military service.  Additionally, the only clinical opinion of record links the Veteran's current sleep apnea to his military service.  The Board finds the opinion of the private treating physician to be both competent and credible nexus evidence.  In fact, there is no contrary evidence of record finding that his sleep apnea is not related to service.  As the Veteran is shown to have sleep apnea and it has been clinically attributed to his military service, the Board finds that service connection for sleep apnea is warranted.  

Earlier Effective Date

Legal Criteria

Generally, the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  The Board notes the Veteran's initial claim of entitlement to service connection for a pituitary gland disability was received in June 1999, the RO denied service connection in a February 2000 rating decision, and the Veteran did not file a timely appeal of this decision.  Appellate review of a rating decision is initiated by the timely submission of a notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, completed by the timely submission of a substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

For cases where an appellant seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993).

Consistent with the above-described prior case law, the Court has held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court reasoned that a decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant could only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.

The provisions of 38 C.F.R. § 4.30 pertaining to temporary total evaluations based upon convalescence provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:

(1)  Surgery necessitating at least one month of convalescence.

(2)  Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

(3)  Immobilization by cast, without surgery, of one major joint or more.

The temporary total evaluation can be continued for a period of one, two, or three months effective from the first day of outpatient release.  38 C.F.R. § 4.30(2012).

Factual Background and Analysis

Again, the Veteran was initially denied service connection for his pituitary gland disability in a February 2000 rating decision.  He did not file a timely notice of disagreement.  Thus, this decision became final.

The Veteran filed his claim to reopen in November 2001, and the RO awarded service connection in a December 2002 rating decision.  He was assigned a noncompensable rating, effective November 23, 2001.  The Veteran did not appeal the effective date assigned, and it became final.

In correspondence received in March 2007, the Veteran requested an earlier effective date for the grant of service connection for his pituitary gland disability.  In an October 2008 rating decision, the RO awarded the Veteran a temporary 100 percent rating for his pituitary gland disability between April 2006 and November 2006 based on surgical or other treatment necessitating convalescence.  A 20 percent rating was assigned, effective November 1, 2006.  

In March 2010, the Veteran clarified his claim and specifically requested that he be awarded a temporary total disability rating between August 1998 and August 1999 when he was unable to work following his surgical resection.  

The Board appreciates the Veteran's contentions and the medical evidence that suggests he had his pituitary gland disability prior to November 2001.  As noted, however, the Court has held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd, supra.  The Court reasoned that a decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant could only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  The Court further held, however, that because the proper effective date for an award based on a claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  See Leonard, 405 F.3d 1333 at 1337 (indicating that "no matter how [the Veteran] tries to define "effective date," the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date). 

In short, as the December 2002 decision wherein the RO granted entitlement to service connection for a pituitary gland disability, effective November 23, 2001, was not appealed, the claim seeking an earlier effective date lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be dismissed due to a lack of legal merit). 

In the case, there is no legal entitlement to an effective date earlier than November 23, 2001, for the grant of service connection for a pituitary gland disability.  Additionally, there is equally no legal entitlement to a temporary total disability rating between August 1998 and August 1999 for that disability.  In other words, a temporary total disability rating cannot be assigned for a time period during which service connection was not yet awarded.  See 38 C.F.R. § 4.30.  As such, entitlement to an effective date earlier than November 23, 2001, to include assignment of a temporary total disability rating from August 1998 to August 1999, is denied.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a sleep disorder is granted.

Service connection for sleep apnea is granted.  

An effective date earlier than November 23, 2001, for the grant of service connection for a pituitary gland disability, to include assigned of a temporary total disability rating from August 1998 to August 1999, is denied. 





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


